Oo Oo WH MH BP WH HY

Bo BD BR BO ND BRD BR eek tk ek
Oo na DBD Hw BP WY YP KF CO Oo He HT DAH HR HY LP SS S&S

Case 4:21-mj-07015-MKD ECF No. 30 filed 01/22/21 PagelD.76 Page 1 of 2

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF WASHINGTON

UNITED STATES OF AMERICA, No, 4:21-MJ-07015-MKD-2

Plaintiff,
ACKNOWLEDGMENT OF NOTICE

OF RIGHTS - CRIMINAL
ANDRES GUTIERREZ COMPLAINT

Defendant.

VS.

 

 

 

The undersigned defendant does hereby acknowledge: I appeared on this date

and was advised as follows:

1. Of the charge or charges placed against me, and J acknowledge receipt of
a copy of the Criminal Complaint;

2. Of the maximum penalty provided by law;

3. My right to remain silent at all times and if I make a statement it can be
used against me;

4. My right to retain my own counsel; and if ] am without funds, to have
counsel appointed to represent me in this matter;

5. My right to a jury trial before a United States District Judge. | am
entitled to be confronted by the United States’ witnesses and to have

witnesses attend on my behalf;

6. My right to a bail hearing, if 1 am in custody;

7. My right to have a preliminary hearing;

ACKNOWLEDGMENT OF NOTICE OF RIGHTS - Page 1

 
Oo CO SF HA tO BP WwW Ne

CoO ~D DH Wn Bw WwW NH KY DT OO CO sD HD HN Rp WH BO *

Case 4:21-mj-07015-MKD ECF No. 30 filed 01/22/21 PagelD.77 Page 2 of 2

8. My right, if I am not a United States citizen, to request a Government
attorney or law enforcement official notify my country’s consulate of my
arrest or detention.

Date: / 474/252)

 

Interpreter Signature

lohboe 8 herve

 

 

 

Interpreter Printed Name Defendant Signature

Ards Gtr e

Defendant Printed Name

ACKNOWLEDGMENT OF NOTICE OF RIGHTS - Page 2

 
